PER CURIAM.
Vanderren Robinson was convicted, after a jury trial, of two counts of armed robbery. On appeal, he challenges the imposition of a mandatory minimum sentence on each count. The State properly concedes that the trial court erred in imposing a mandatory minimum sentence on Count II because the information did not sufficiently allege that Robinson possessed a firearm during the commission of the offense. See § 775.087(2), Fla. Stat. (2015) ; Young v. State , 86 So.3d 541, 543 (Fla. 2d DCA 2012) ("[I]n order for a court to enhance a defendant's sentence based on section 775.087(2), the grounds for enhancement must be clearly charged in the information." (citing Adams v. State , 916 So.2d 36, 37 (Fla. 2d DCA 2005) )). We otherwise affirm.
On remand, the trial court shall strike the mandatory minimum sentence imposed on Count II. Robinson does not need to be present for resentencing.
AFFIRMED, in part; REVERSED, in part; and REMANDED.
SAWAYA, EVANDER and WALLIS, JJ., concur.